Mr. Justice Gest delivered the opinion of the court. This case was in this court once before on appeal by the same party, the defendant in the suit, and was reversed and remanded for error in instructions. 96 Ill. App. 639. We are compelled to make the same order now and for the like reason. As the case is now presented there was no question of fact for the determination of the jury but this: at the time when Diefenthaler signed the note with D. J. Sloan, was it agreed or understood between him and Hall or did Hall know that the note was to be signed also by Bruce Sloan and Lige Bass as co-sureties with Diefenthaler before it should be complete and be delivered to Hall ? Instruction numbered two for plaintiff should not have been given; it was a mere abstract proposition of law and was calculated to mislead the jury. It gave no light whatever on the question to be determined. Instruction numbered three for plaintiff speaks of snares, devices and tricks, and states that it was necessary for defendant to show that 'Hall practiced such snares, devices and tricks upon Diefenthaler, in getting his signature to the note, or else the jury must find for the plaintiff. There is no question in the 'case of snares, devices and tricks. Instructions numbered seven, eight and nine were wholly inapplicable to any evidence in the case. The judgment is reversed and the cause remanded. Reversed and remanded.